Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (this “Agreement”) is entered into
by and between Christopher Min (“Min”) and eLoyalty Corporation, a Delaware
corporation (“eLoyalty” or the “Company”), effective on February 27, 2009.

Min’s employment with the Company was terminated effective February 13, 2009
(“Termination Date”).

If Min accepts this Agreement, Min will receive additional compensation and
benefits as described in Section 4 hereto (the “Termination Payments”), less any
deductions as may be applicable, subject to the terms and conditions set forth
in this Agreement.

In addition to the Termination Payments, and in consideration of the mutual
covenants and agreements hereinafter set forth, and intending to be legally
bound, eLoyalty and Min agree as follows:

1. Min specifically acknowledges and agrees that he is not otherwise entitled to
the additional payments and benefits set forth in Paragraph 4 below, that the
Company is providing such payments and benefits in exchange for the mutual
covenants and agreements set forth herein, and that such payments and benefits
under Paragraph 4 below are greater than the payments and benefits Min would
have been entitled to receive upon termination in the absence of this Agreement.
Further, Min specifically acknowledges and agrees that (i) the payments and
benefits described in this Agreement are in full and final settlement of any and
all amounts that may be claimed to be payable to Min by the Company for any
period or portion thereof ending on or prior to the date hereof, and (ii) Min is
not entitled to any other payments whatsoever, including, without limitation,
any amounts in the nature of base or incentive (bonus) compensation,
commissions, or other compensatory payments or reimbursements.

2. Min represents and warrants that Min has no interest or obligation that is
inconsistent with or in conflict with this Agreement or that would prevent,
limit, or impair Min’s performance of any part of this Agreement.

3. In exchange for the valuable consideration set forth in Paragraph 4 below and
the mutual covenants contained herein:

a. Min agrees to release and forever discharge the Company and its past and
present officers, directors, employees, agents, subsidiaries, divisions,
affiliates, stockholders, predecessors, successors, and assigns (collectively
“Releasees”) from any and all claims and/or causes of action, known or unknown,
arising (i) from or during Min’s employment or (ii) as a result of the
termination of that employment, whether currently known or unknown, and agrees
that he will not assert any such claims and/or causes of action against any
Releasees. This release includes, but is not limited to, claims and/or causes of
action arising under (or alleged to have arisen under) (i) Title VII of the
Civil Rights Act of 1964, as amended, (ii) The Americans



--------------------------------------------------------------------------------

with Disabilities Act of 1990, as amended; (iii) the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act,
(iv) The Civil Rights Act of 1991; (v) Section 1981 through 1988 of Title 42 of
the United States Code, as amended; (vi) the Employee Retirement Income Security
Act of 1974, as amended; (vii) the Immigration Reform Control Act, as amended;
(viii) the National Labor Relations Act, as amended; (ix) the Fair Labor
Standards Act, as amended; (x) the Equal Pay Act; (xi) the Occupational Safety
and Health Act, as amended; (xii) The Family and Medical Leave Act of 1993;
(xiii) the Worker Adjustment and Retraining Notification Act; (xiv) the
Sarbanes-Oxley Act of 2002; (xv) any state antidiscrimination or human rights
law; (xvi) any state wage and hour law; (xvii) any other local, state, and
federal law, regulation, or ordinance; (xviii) any alleged legal restrictions on
eLoyalty’s right to terminate its employees, including breach of contract,
express or implied, discharge in violation of public policy, wrongful or
retaliatory termination, or promissory estoppel; (xix) any public policy,
contract, tort, or common law, including infliction of emotional distress,
defamation, libel, or slander; or (xx) any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in these matters. This release
specifically excludes the following: (A) any right Min has to seek or obtain
indemnification from the Company or relating to his service with the Company,
whether by contract, insurance policy, statute, law, or otherwise; (B) any right
or claims relating to facts or circumstances arising after this Agreement is
executed; (C) any expense reimbursement that has been validated and approved
through the Company’s normal processes; and/or (D) any right provided for or any
action necessary to enforce any right or obligation provided in this Agreement.

b. Min agrees not to disparage, defame, libel, slander, place in a negative
light, or otherwise harm the reputation, business, or goodwill of the Company,
including any statements in any format regarding the Company’s employment
practices, business, services, products, conduct, or policies, or its employees,
directors, officers, or agents.

c. Min agrees to return all property in good working condition (including
computer equipment, any and all files and documents, whether in written or
electronic form or in any other form or media whatsoever, and including all
copies, excerpts, and derivatives) of the Releasees in his possession. Min
specifically understands and agrees that no payments or obligations set forth in
Paragraph 4 below shall arise until Min returns all such property to the Company
pursuant to this Paragraph.

d. Min agrees that the terms of this Agreement are confidential and that Min
will treat them as confidential and will not disclose them to any person, except
as may be required by law or legal process, other than Min’s attorneys,
accountants, tax, or financial advisors, or spouse or domestic partner (who must
be informed of and agree to be bound by the terms of this Paragraph).
Notwithstanding the foregoing, Min will notify any person, firm, corporation or
other entity with which Min becomes employed of Min’s undertakings in Paragraph
6 and 7 hereof.

4. In exchange for Min’s covenants contained herein, the Company agrees:

a. To pay Min the gross amount of $250,000 (the “Severance Pay”), from which all
applicable taxes, payroll deductions, and other withholdings will be deducted.
The net

 

2



--------------------------------------------------------------------------------

amount will be paid in a single, lump sum installment on the first business day
following the date after which this Agreement may no longer be revoked by Min as
provided in Section 16 hereto.

b. To pay the full cost of continuing Min’s existing medical and dental/vision
coverage, and any applicable health care and/or dependent care spending account
benefits, for up to twelve (12) months after the Termination Date, or until such
time as Min qualifies for health insurance benefits through a new employer,
whichever occurs first (the “Severance Health Benefit Period”). Such
continuation will begin on the first day following the Termination Date,
provided that the revocation period described in Section 16 hereto has expired.
Min, however, is not required to continue such coverage or benefits and he may
terminate them by submitting a completed election change form to eLoyalty’s
Employee Loyalty Service Center (“ELSC”) at eLoyalty Corporation, 150 Field
Drive, Suite 250, Lake Forest, Illinois, 60045 within thirty-one (31) days after
the Termination Date, with such change to be effective the day after the
election change form is received by the ELSC. Except as otherwise provided in
this Agreement (if it becomes effective as provided herein), after the Severance
Health Benefit Period, Min will no longer be eligible to participate in any
eLoyalty benefit programs, except to the extent that he may be eligible to
continue his existing health benefit coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), at the applicable COBRA
rate and for the period prescribed by COBRA.

c. To cause Min to become vested in 55,000 shares of currently unvested eLoyalty
Corporation common stock, subject to reduction as necessary to satisfy all
applicable taxes, payroll deductions, and other withholdings (the “Severance
Vesting”). The amount of such withholding and the resulting net amount of
unrestricted shares to be issued to Min will be determined by the closing price
of eLoyalty Corporation common stock on the date after which this Agreement may
no longer be revoked by Min as provided in Section 16 hereto. The Severance
Vesting will be initiated by eLoyalty on the first business day following the
date after which the Agreement may no longer be revoked by Min as provided in
Section 16 hereto.

5. This Agreement does not waive any benefits Min may be eligible to receive
under the eLoyalty Corporation 401(k) Plan. Min acknowledges that eligibility
and benefits under that plan, if any, will be determined and payable in
accordance with the terms of that plan.

6. Min acknowledges that Min has an obligation of confidence, non-disclosure,
and non-use with respect to any and all confidential information and trade
secrets that Min acquired during the course of employment with Company, pursuant
to his Employment Agreement, a copy of which is attached hereto as Exhibit A
(“Ex. A.”). This obligation of confidence, non-disclosure, and non-use extends
to both Company information and third-party information held by the Company in
confidence, and this obligation continues after the Termination Date. Min
acknowledges that in his position, he had access to confidential and proprietary
information including, without limitation, that concerning eLoyalty’s business,
operations, services/products, strategies, finances, customers, prospects,
employees, plans, designs, and goals. Min further acknowledges that he is bound
by the non-competition, confidentiality/trade secrets, and non-solicitation
provisions of his Employment Agreement and that such provisions continue in full
force and effect according to the terms of that agreement. Min represents and
acknowledges that his experience and capabilities are such that he would be able
to use his skills and knowledge in businesses that do not compete with the
business of eLoyalty.

 

3



--------------------------------------------------------------------------------

7. Min acknowledges and agrees that in the event that Min breaches any provision
of this Agreement, or any of the post-employment covenants in the Employment
Agreement, the Company will have the right to immediately discontinue the
payments and benefits described in Paragraph 4, in addition to any other remedy
that may be available to the Company, including but not limited to recovery of
amounts theretofore paid to Min under Paragraph 4, additional monetary damages
or injunctive relief. Min further acknowledges and agrees that he will pay any
expenses or damages incurred by the Company as a result of any such breach,
including reasonable attorneys’ fees and costs.

8. Min acknowledges and agrees that if he is re-hired by eLoyalty before all the
installments described in Paragraph 4(a) have been received, the installments
will cease and Min will not be entitled to any further payments under this
Agreement.

9. On the first business day following the date after which the Agreement may no
longer be revoked by Min as provided in Section 16 hereto, eLoyalty shall pay
Min (i) the gross amount of $150,000 pursuant to the terms of Section 5 of his
Employment Agreement (the “2008 Bonus”), from which all applicable taxes,
payroll deductions, and other withholdings will be deducted, with the net amount
being paid in a single, lump sum installment, and (ii) unpaid business expense
reimbursements in the amount of $801.30.

10. Except as specifically provided herein, this Agreement and the provisions in
the Employment Agreement that continue in effect after termination of Min’s
employment constitute the entire understanding between Min and the Company
relating to the subject matter contained herein and supersede any previous
agreement(s) that may have been made in connection with Min’s employment with
eLoyalty. The provisions of the Employment Agreement that expressly survive
termination of Min’s employment with eLoyalty are incorporated herein by
reference. (Ex. A).

11. This Agreement may not be changed, modified, or altered without the express
written consent of Min and executive officer of eLoyalty.

12. The Company’s or Min’s failure to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of, or
deprive the Company or the Min of, the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. To be effective, any
waiver by the Company must be in writing and signed by an executive officer of
eLoyalty. To be effective, any waiver by the Min must be in writing and signed
by the Min.

13. This Agreement shall be construed in accordance with the laws of the State
of Illinois, without regard to any conflicts of law principles that may result
in the application of another state’s laws. The parties specifically agree that
if any dispute should arise with respect to this Agreement, any legal claim
shall be brought in a court in Cook County, Illinois, federal or state, as
appropriate. The parties specifically agree to waive any argument that
jurisdiction or venue is not proper in Cook County, Illinois.

14. If any provision herein is determined to be unenforceable, the parties agree
that any such provision, or any part thereof, shall be construed consistent with
the apparent purpose

 

4



--------------------------------------------------------------------------------

of the provision to avoid the unenforceability or, in the event that this is not
possible, the provision shall be severed and all remaining provisions shall
remain in full force and effect. However, in the event that the waiver or
release of any claim is found to be invalid or unenforceable, then Min shall
promptly execute any documents presented by Company that would make the waiver
or release valid and enforceable.

15. The parties to this Agreement have been given an opportunity to review and
to revise the language in this Agreement. Therefore, in any construction to be
made of this Agreement, the same shall not be construed against any party.

16. Min acknowledges: that Min has been given at least sixty (60) days from the
date he first received this Agreement, which date was February 10, 2009, during
which to consider this Agreement; that Min has been given seven (7) days after
signing this Agreement to revoke acceptance; that he has been advised to consult
an attorney before signing this Agreement; and that he understands the terms of
this Agreement and is signing this Agreement knowingly and voluntarily. Min
further understands that he may accept this Severance Agreement offer at any
time up to and including April 14, 2009, by returning one signed original of
this Agreement to Leslie Ohnstein at eLoyalty Corporation, 150 Field Drive,
Suite 250, Lake Forest, Illinois 60045. If Min does not accept this Agreement on
or before that date, the offer set forth in this Agreement is automatically
rescinded unless eLoyalty expressly notifies Min in writing otherwise. To be
effective, any revocation within the seven (7) day period after acceptance must
be in writing and it must be received by Leslie Ohnstein by the close of
business on the seventh day. This Agreement shall not become effective or
enforceable until this seven (7) day revocation period has expired. Min
expressly acknowledges that if he revokes this Agreement, he is not entitled to
any payments or benefits set forth in Paragraph 4 of this Agreement.

IN WITNESS WHEREOF, the parties have executed and agreed to this Agreement
consisting of five (5) pages.

 

eLOYALTY CORPORATION     By:   Christine Carsen     Date:   3/2/09 Christopher
Min     Chris Min     Date:   2/27/09

 

5